FILED
                             NOT FOR PUBLICATION                             OCT 11 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



STEVEN BROOKS,                                    No. 10-17424

               Plaintiff - Appellant,             D.C. No. 2:10-cv-00682-JAM-
                                                  DAD
  v.

WHITSON; et al.,                                  MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Steven Brooks, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due process

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

district court’s dismissal under 28 U.S.C. § 1915A for failure to state a claim,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and we affirm.

      The district court properly dismissed the action because Brooks failed to

state sufficient facts to show that a protected liberty or property interest was at

stake. See Serrano v. Francis, 345 F.3d 1071, 1078 (9th Cir. 2003) (due process

protections “adhere only when the disciplinary action implicates a protected liberty

interest in some unexpected [manner] or imposes an atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison life” (citation

and internal quotation marks omitted)).

      Brooks’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                    10-17424